PER CURIAM
Defendant appeals his conviction for theft in the first degree. The state confesses that the trial court erred by sentencing him to five years probation to run consecutively to a sentence imposed in cases C82-02-33994 and C85-06-32269. We agree. See State v. Barnes, 58 Or App 516, 518, 648 P2d 1306 (1982). It appears that the imposition of the consecutive sentence may have been due to a scrivener’s error. We modify the judgment to provide that the probation in this case shall run concurrently with the sentence in the other cases.
Defendant’s other assignment of error is without merit, and we therefore affirm the judgment as modified.
Judgment modified to provide that sentence shall run concurrently with that imposed in cases C82-02-33994 and C85-06-32269; affirmed as modified.